IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00048-CR

RUSSELL CRAIG MORGAN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 220th District Court
                             Bosque County, Texas
                            Trial Court No. CR15209


                         MEMORANDUM OPINION

      Appellant Russell Craig Morgan has filed a motion to dismiss this appeal. See TEX.

R. APP. P. 42.2(a). We have not issued a decision in this appeal, and Morgan personally

signed the motion. The motion is granted, and the appeal is dismissed.




                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 19, 2017
Do not publish
[CR25]




Morgan v. State                              Page 2